Citation Nr: 1633544	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  09-45 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pinched nerves in the neck.

2.  Entitlement to service connection for a liver disorder, to include as secondary to medication taken for service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from August 1971 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2016 the Veteran testified before the undersigned Veteran's Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.

The Board notes that the Veteran timely perfected appeals for entitlement to service connection for cervical arthritis, arthritis of the thoracolumbar spine, and posttraumatic stress disorder at the same time she perfected the above listed issues. The RO granted service connection for cervical arthritis, arthritis of the thoracolumbar spine, and posttraumatic stress disorder in a February 2016 rating decision.  Therefore, they are no longer on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably a remand is necessary for proper development of the issues.  The Veteran testified at the Board hearing in May 2016 that she has received ongoing chiropractic care in lieu of seeing a doctor for her back and neck pain.  She indicated that the chiropractor had taken x-rays and provided treatment for the pinched nerve in her neck.  The Veteran also testified that she sought treatment at University of Alabama (UAB) Medical West and had several x-rays taken after a fall injuring her back.  However, there is no indication that the AOJ attempted to obtain records from the Veteran's chiropractor or from UAB.  Remand is necessary to obtain any outstanding records from the chiropractor and from UAB unless the AOJ determines that either the records do not exist or that further efforts to obtain those records would be futile.  See 38 C.F.R. §3.159 (2015).  The Board notes that the record contains some treatment records from UAB from 2007, but there appear to be more recent treatment records based on the Veteran's testimony.  Given that the Veteran is claiming that her liver disorder is secondary to her medication regimen, the Board finds that this issue is inextricably intertwined and should also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

A VA medical opinion was obtained to determine if the Veteran has a current liver disorder that was caused or aggravated by medication taken for service-connected back and neck disabilities.  In offering a negative opinion, the examiner noted that there was no evidence of chronic back or neck pain medication.  However, during her hearing the Veteran testified to being prescribed medication for her service-connected posttraumatic stress disorder (PTSD).  These prescriptions are also reflected in the VA treatment records.  As such, an additional opinion is necessary to address the potential effects on the liver caused by these medications.  

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from June 2016 to present.  The Veteran should also be provided notice regarding how to substantiate a claim for service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice regarding how to substantiate a claim for service connection on a secondary basis.  

2.  With the Veteran's assistance, identify and obtain any chiropractic treatment records.  If it is determined that these records do not exist, or that further attempts to obtain the records would be futile, the Veteran and her representative should be notified in writing.  

3.  With the Veteran's assistance, identify and obtain any outstanding private treatment records, to include those from UAB Medical West.  If it is determined that these records do not exist, or that further attempts to obtain the records would be futile, the Veteran and her representative should be notified in writing.  

4.  Obtain and associate with the record relevant VA treatment records for the Veteran dated from February 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If it is determined that these records do not exist, or that further attempts to obtain the records would be futile, the Veteran and her representative should be notified in writing.  

5.  After records development is completed, send the claims file to an examiner to provide an opinion regarding any effects on the liver caused by the use of medication for service-connected disabilities.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  A complete rationale for all opinions expressed should be provided.  The examiner is asked to address the following:

Is it as least as likely as not that medications prescribed for the Veteran's service-connected disabilities (PTSD, cervical spine arthritis, and arthritis of the thoracolumbar spine) (a) caused or (b) aggravated (permanently worsened beyond natural progression) any disorder of the liver.  

6.  After all development has been completed, readjudicate the claims of entitlement to service connection for pinched nerves in the neck and entitlement to service connection for a liver disorder, to include as secondary to medication.  If the benefits sought on appeal remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and provide the appropriate opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







